Citation Nr: 9906691	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  94-24 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the veteran's countable income is excessive for 
receipt of nonservice connected pension benefits.


ATTORNEY FOR THE BOARD

C. A. Kersten, Associate Counsel


FINDINGS OF FACT

1.  The RO issued a decision in September 1992, denying 
entitlement to nonservice-connected pension benefits;  that 
decision was appealed by the veteran to the Board of 
Veterans' Appeals (Board).

2.  The Board issued a decision on March 29, 1996, denying 
entitlement to nonservice-connected pension benefits;  that 
decision was appealed by the veteran to the United States 
Court of Veterans Appeals (Court).  

3.  In a Memorandum Decision dated in April 1998, the Court 
vacated and remanded the Board's decision.  An Order 
effectuating the same was dated in May 1998.

4.  It was discovered after the Court's decision that the 
veteran died in September 1997, prior to the issuance of the 
Court's Memorandum Decision.  

5.  In February 1999, the Court issued an Order granting the 
Secretary's motion to withdraw the April 1998 Memorandum 
Decision, recall the May 1998 judgment,  vacate the March 
1996 Board decision, and dismiss the appeal.


CONCLUSIONS OF LAW

1.  Because of the death of the veteran while his appeal was 
pending before the Court, the March 1996 Board decision is 
vacated and the appeal dismissed.  Landicho v. Brown, 7 Vet. 
App. 42, 54-5 (1994). 

2.  The September 1992 RO rating decision denying the issue 
on appeal is vacated.  Landicho v. Brown, 7 Vet. App. 42, 54-
5 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In July 1991, the veteran filed a claim of entitlement to 
nonservice-connected pension benefits.  In September 1992, 
the RO denied his claim of entitlement to nonservice-
connected pension benefits on grounds that his reported 
income exceeded the maximum annual pension rate.  The veteran 
appealed the RO's determination, and in a decision dated in 
March 1996, the Board affirmed the RO's decision, and denied 
entitlement to nonservice-connected pension benefits.

The veteran appealed the Board decision to the Court, and in 
a single judge Memorandum Decision dated in April 1998, the 
Court vacated and remanded the Board decision.  [redacted].  
Judgment was entered on May 1, 1998.  [redacted].

At some point in time thereafter, after numerous attempts 
were made to contact the veteran, the Board learned that he 
had died on September [redacted], 1997.  Representatives of 
the Secretary of Veterans Affairs then filed with the Court a 
Notice of Death of the Appellant and a Motion to withdraw the 
April 1998 Memorandum Decision, recall the May 1998 Judgment, 
vacate the March 1996 Board decision and dismiss the appeal.  
In February 1999, the Court issued an Order granting the 
Secretary's Motion, and dismissed the appeal for lack of 
jurisdiction.  [redacted].  The Court cited Landicho v. Brown,  
7 Vet. App. 42, 44 (1994), which held that when a claimant 
dies during the course of an appeal, the appropriate remedy 
is to vacate the Board's decision from which the appeal was 
taken, and Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996), which expressly agreed with the Court's holding 
in Landicho.

Analysis

In light of the Court's February 12, 1999 Order, which 
vacated the Court's judgment and mandate on this matter, 
withdrew the April 1998 Court memorandum decision, and 
vacated the Board's March 1996 decision, the Board must 
vacate its March 29, 1996 decision.  See 38 C.F.R. § 20.904 
(1998).  The RO decision of September 1992, which was the 
subject of the March 1996 Board decision, is also vacated.





ORDER

The Board's March 29, 1996 decision is vacated.

The RO is directed to vacate the September 1992 decision that 
denied the veteran's claim of entitlement to nonservice-
connected pension.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

